{¶ 32} I concur with almost all of the majority opinion. I do not concur, however, with the majority's discussion of the delay in the trial court. The numerous and varied assets in this case, located both in and out of state, contradict the majority's claim that the case was a simple one.
 {¶ 33} Nor do I concur in the majority's discussion in the fourth assignment of error IV of post-judgment interest. The decree stated that the amount was due when "execution may issue." Meza's appeal stayed execution. The majority discussion in the abstract about what occurs in ordinary domestic relations cases does not apply when there is such a specific provision in the decree. Nor does R.C. 1343.03 apply since the money is not yet "due and payable." Therefore, the amount does not become payable until the resolution of the appeal. For this reason, Meza is not entitled to any post-judgment interest.